 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 EMILIA P. E. MORRIS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   JAMIE ANN YAVELBERG
 6 MICHAL TINGLE
   BREANNA PETERSON
 7 Department of Justice
   Civil Division
 8 Commercial Litigation Branch
   P. O. Box 261
 9 Benjamin Franklin Station
   Washington, D.C. 20044
10 Telephone: (202) 305-3671
   Fax: (202) 616-3085
11
   Attorneys for United States of America
12

13
                               IN THE UNITED STATES DISTRICT COURT
14
                                  EASTERN DISTRICT OF CALIFORNIA
15

16
     UNITED STATES OF AMERICA, ex rel.,         CASE NO. 2:19-CV-1294 KJM KJN
17   LUIS FRANCO and MONIQUE BRYANT,
                                                ORDER RE THE UNITED STATES’ NOTICE OF
18                       Plaintiffs,            CONSENT TO DISMISSAL

19   v.

20   FARMERS’ RICE COOPERATIVE,

21                       Defendant.

22

23

24

25

26

27

28

          ORDER
 1          The Relators, having filed a Notice of Voluntary Dismissal Without Prejudice of this action, and

 2 the United States, having filed its Notice of Consent to Dismissal pursuant to the False Claims Act,

 3 31 U.S.C. § 3730(b)(1), the Court rules as follows:

 4          IT IS SO ORDERED that this action is dismissed without prejudice as to the Relators and as to

 5 the United States.

 6
     DATED: May 3, 2021.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
        ORDER
                                                                                                            1
